Citation Nr: 1445337	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for pseudofolliculitus barbae (PFB).  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for sinusitis and allergic rhinitis.  

8.  Entitlement to service connection for impingement syndrome of the right shoulder.  

9.  Entitlement to service connection for impingement syndrome of the left shoulder.  


REPRESENTATION

Appellant represented by:  Carl. S. Pittman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1984 to April 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision for the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for multiple disabilities.  These include sleep apnea, PFB, left and right knee disabilities, bilateral hearing loss, tinnitus, sinusitis and allergic rhinitis, and impingement syndrome of both shoulders.  With the exception of sleep apnea, review of his service treatment records (STRs) shows treatment for, or manifestations of, these disabilities while he was on active duty.  Regarding sleep apnea, his correspondence indicates that he first manifested the disability while in service.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

The Veteran has undergone several VA examinations, but has not been afforded specific examinations to ascertain whether he currently has manifestations of the disabilities on appeal that may be related to service.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.  This development must be completed before the case is referred for examinations, as directed below.

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that sleep apnea is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his PFB.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the PFB is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any disorder of either knee.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any knee disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  The AOJ should arrange for the Veteran to undergo an audiologic examination to ascertain the current nature and etiology of any bilateral hearing loss and tinnitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any hearing loss and tinnitus is related to service.  It must be pointed that the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any sinusitis and allergic rhinitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any sinusitis and allergic rhinitis is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

7.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any impingement syndrome of either shoulder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that impingement syndrome of either shoulder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

8.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

